Citation Nr: 0812944	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound of the right arm with 
cutaneous radial nerve injury.

2.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied an increased rating for residuals of 
shell fragment wound of the right arm with cutaneous radial 
nerve injury and assigned a 70 percent rating for PTSD 
effective in February 2006.  

The veteran presented testimony at a personal hearing in 
March 2008 before the undersigned Acting Veterans Law Judge.  

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran sustained a 
fragment wound to his right arm from a hand grenade explosion 
in Vietnam in March 1968.  A small fragment was retained in 
his right arm.    

In a February 1970 rating decision, the veteran was granted 
service connection for scars of the right arm, right chest 
wall and right leg, residuals of shell fragment wounds with 
retained metallic foreign body in the right arm and right 
leg.  A zero percent evaluation was assigned effective from 
October 20, 1969 under Diagnostic Code (DC) 7805 for 
evaluation of scars.  

At a VA examination in January 1970, an x-ray revealed a 2 x 
6 (unit of measurement not shown) metallic fragment in the 
soft tissues of the middle third of the arm lying laterally.  
On examination in December 1970, the impression was that the 
veteran apparently had an injury to the superficial cutaneous 
radial nerve.  The motor branches seemed to be intact.  

In a November 1970 rating decision, the RO assigned a 10 
percent evaluation for residuals of shell fragment wound of 
the right arm, right leg and right chest wall, with retained 
metallic foreign body and injury to superficial cutaneous 
radial nerve.  The RO rated it as a tender scar under DCs 
7804-8514.  DC 7804 is for evaluation of superficial painful 
scars and DC 8514 is for evaluation of the radial nerve.  

A VA examiner in April 1973 diagnosed that the shell fragment 
wound of the right arm with retained metallic foreign body 
involved the lateral antebrachial cutaneous and radial 
cutaneous nerve branches.  

In a September 2004 rating decision, the RO determined that 
it was to the veteran's advantage to separate the evaluations 
for his shell fragment wounds and the neurological deficit 
due to the shell fragment wound of his right arm was 
separately addressed.  The RO assigned a 20 percent 
evaluation for residuals, shell fragment wound of the right 
arm with injury to cutaneous radial nerve under DC 8514 
effective in August 2004.  

The veteran was afforded a nerve conduction study in February 
2006 and a VA examination for scars in April 2006.  He also 
was seen as an outpatient in February 2007.  Since then he 
has complained that he had pain in his right arm which had 
been a problem.  The veteran testified in March 2008 that his 
right arm was worse and that he experienced numbness from his 
shoulder blade to his fingers.  As the veteran has asserted 
that the severity of his service-connected right arm 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
38 C.F.R. § 3.159(c); see Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
the Board finds that a remand is necessary to afford the 
veteran a VA examination in order to provide an accurate 
assessment of his present degree of disability. 

In addition, in June 2007, the veteran submitted a notice of 
disagreement (NOD) which appears to be to a July 2006 rating 
decision that assigned a 70 percent disability rating for 
service-connected PTSD effective in February 2006.

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  It does not appear that a 
statement of the case (SOC) has been issued with respect to 
the aforementioned issue.  Accordingly, because a timely NOD 
regarding this issue has been submitted, a remand is required 
in order for the RO to provide the veteran a statement of the 
case (SOC).  When a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the issue of 
entitlement to an increased rating for 
PTSD in a rating decision dated in July 
2006 which assigned a 70 percent rating 
for PTSD effective in February 2006.  
Inform the veteran of his appeal 
rights.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current degree of disability of the 
veteran's service-connected residuals 
of shell fragment wound of the right 
arm (major).  The claims folder must be 
reviewed by the examiner and the review 
should be noted in the examination 
report.  Any indicated tests and 
studies should be performed.  All 
current residuals, to include scars, 
and all resulting functional impairment 
should be identified. 

Specifically, the examiner should 
identify which nerves are involved in 
the veteran's right arm shell fragment 
wound disability and the symptoms 
related to the right arm injury.  The 
examiner should address whether, in 
addition to the cutaneous radial nerve, 
other nerves are involved in the 
veteran's disability, e.g., the lateral 
antebrachial cutaneous nerve as 
diagnosed in April 1973.  The examiner 
should offer an opinion as to whether 
the involvement of each of the nerves 
involved is wholly sensory or involves 
a motor component.  Further, the 
examiner should offer an opinion as to 
whether there is mild, moderate or 
severe incomplete paralysis or complete 
paralysis of each of the affected 
nerves.  The examiner is also asked to 
provide an opinion concerning the 
impact of the disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.   

3. Then readjudicate the issue on 
appeal.  If any benefit sought on 
appeal is not granted, the veteran 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

